Title: To James Madison from George William Erving, 9 June 1816
From: Erving, George William
To: Madison, James



Dear Sir
Paris June 9t. 1816

On my arrival in this city I found Mr. Morris.  The account which he gives of the state of King Ferdinands domestick affairs, is most unfavorable; it conforms however Entirely with all the respectable opinions which I have heard: were one to receive them in full faith, without any of the allowances which are ordinarily to be made, one woud say that it is impossible that the system shoud stand for six months: a total disaffection amongst all classes--even to the priesthood; universal misery; in the government total ineptitude & penury; certainly a dismal perspective.  Whether such an extreme state of things is favorable or otherwise to our business, appears to me as yet a problem; for tho’ advantageous in many obvious views of the subject, yet a government which must needs be wholly engrossed with the care of its own preservation(to which we cannot contribute) can scarcely be expected to occupy itself seriously in political arrangements of remote advantage; without a cent will it hear of indemnities?--outraging the plainest principles of justice, & humanity, & policy, & common sense, at home, how shall it respect the obligations of inter-national honor & good faith?  In fine as it has not improved since the time of Charles the 4th. either in its morality or its good sense, in its disposition or its capacity to do what is just & reasonable, we can look only to its necessities or its apprehensions, & is not its situation such as to defy both these considerations.  I am acquainted with the people with whom I have to do.  I know Sir what you expect of me, & no effort shall be wanting on my part to produce good; but really I dare not flatter myself with the hopes of success.  On one essential point I am made easier than I was; added to the solemn assurances of Mr. Onis, to the convictions of Mr. Morris, Mr. Adams in a letter of May 21st. says, "I have the most positive assurances that there has been no cession, nor talk of cession of Florida to Great Britain;"--yet withal, in the Same letter Mr. A. says that the english have sent out "six frigates with troops to the Bahama Islands to keep down the negroes": it is evident which he means by marking the last words in Italicks.  Indeed his letter is full of alarming intimations--e.g. "You know that Coll. Nichols brought over here certain pretended creek indians, one of whom has received a major’s commission in the british service; you know that Lord Exmouth has made peace for Sardinia & Naples with Algiers, & ransomed their prisoners at 500 & 1000 Do. per man; you know that the Dey has returned Decateurs treaty as a dead letter, & that we have another peace to make there; you know that this country continues armed cap a pie by sea & by land; that the Bank has carte blanche to coin paper for two years longer, & yet that the guinea scarcely fetches a pound note & a base shilling.  Dont believe the stories they tell you about distress in this country or in Ireland.  There never was so little distress, & never so little discontent, a riot here & there since bread has grown dear notwithstanding."
If the English manifest any designs upon our southern territory, must we not suspect that they have some understanding with the Spaniards on the Subject.  What Mr. Adams says of the interior of England ought to be & doubtless is correct, but on other subjects there may well be different opinions: it really woud seem as tho the density of the atmosphere in that country, or the flatness of the ground were such as to prevent even the most penetrating eye from seeing far.  The horizon is always contracted, scarcely ever extending far over the channel.  I will make no account of one of their ministers declaring in the house of commons, that their standing army was not more than sufficient to keep down the people; it was the best apology he could make without discovering state secrets; but it is quite evident to us here, that England having obtained a certain influence on the continent, is determined to preserve it; that she well knows that the continental powers are jealous of that influence, & are disposed to deprive her of it, & as is highly probable are even now caballing for that purpose; hence the absolute necessity of her continuing armed cap a pie, as indeed all her neighbours are; that she thinks of us, there can be no doubt, & of projects of ambition & monopoly every where, but those cannot be executed for the moment; her display at Algiers is a little inter-act which neither costs or produces much; & insofar as it was intended to have, or has had the effect of letting loose the pirates upon us, not only will add another stain to her character on this continent, but foolishly plays into our hands by producing perfect unanimity as to our navy; she will have put all our vessels afloat, all our fine officers into Service, gradually augment the numbers of both; in short; for the little pleasure of making us spend a couple of millions Extra ordinary, enable us within a few years to beat her out of the water.  That her mind is perfectly hostile there can be no doubt, but I see here what I coud not so well see in America, that the actual dispositions of the European cabinets, requires all her vigilance, all her care, & the preservation of all her means: Sir Charles Stewart (British Ambassador here) speaking to me on the state of France said rather heedlessly "it is a trial of force"; certainly there is no trial of force at this moment, whatever discontents may exist, there is no opposition in array.  Hence without intending it, tho’ he spoke in the present, his ideas were directed by the view which he takes of the future; as tho he had said "there will be a trial of force".  Indeed it may well happen that France may become a field of battle, not between the king & the people, but between the several parties which it contains & their several allies.  But to return to the affairs of Spain; I accepted of letters from Mr. Onis to Count Peralada the Spanish Ambassador at Paris, & to Mr. Salmon Secretary of Embassy & Onis’s brother in law.  The ambassador who is a man of mere "representation" received me with warmth of manner.  I was at his great diplomatic dinner (it was there I met with Sir Chs. Stewart) on the 30th. May, Ferdinand’s birth day: Salmon who is the man of business marked me out for his particular attention, & he spoke in terms encouraging as to our affairs at Madrid: all this however is not worth repeating.  There is not the least Sincerity in Spaniards of this cast.  They offerred all their means of making my journey to Madrid Easy & safe but Mr. Salmon advised me to write for the royal passport.  This I did on the following day, & expect to find the passport on my arrival at Bayonne.  After all Sir the only fact which I find upon which to build much hope as to our affairs in Spain, is that the influence of England always diminishing, will not be in our way.
I think Sir that you have not seen the second work of St. Pierre, & have therefore taken the liberty of sending it to you together with "Les Etudes" packed in a small deal Box by the Ship Mary Augusta Captn. Hall, in which I came to France, & I have addressed the Box to the care of Mr. Gelston.  In that Box I have also put an highly interesting pamphlet by Azanza (Duke of Santa Fé & prime minister to Joseph) & o Farrill, the two most prominent characters of the revolution; it contains developments still more curious than those in the book of Amorro which I sent to you last year, & is written in a more cool argumentative & dignified style: it shows distinctly that Napoleon had effected his purpose in Spain, & that he lost the country only by errors in his government of it: as an apology for themselves, the authors leave nothing to desire; & the parallel between the cases of Norway & Spain is most happy.  With Sentiments of my Sincere & Respectful attachment Dear Sir Your most obliged & obt. St.

George W. Erving


PS  You are aware Sir that nothing is published here but by order from or permission of the government, & you may have observed that the french gazettes have not lately paid any particular homage to the U. States.  Hence I was rather surprized to find in the gazette of France of May 13 two days after my arrival in Paris the inclosed paragraphs so complimentary & so conciliating.  The word "honorable" at first led me to suspect that they might have been written by an American, but then the mistake as to "consul general" & the entitling Mr. Gallatin "Minister Secretary" are quite french; indeed my arrival coud scarcely be know except at the department of foreign affairs where my passport was sent on the 12th.; from that quarter therefore I suppose the publication to have come & therefore only to merit any attention.


L’honorable G.W. Erving, ministre plenipotentiaire des Etats Unis d’Amerique pres las cour d’Espagne, vient d’arriver à Paris.  Il se rend à Madrid, ou il a déjà rempli les fonctions de consul-général de sa nation, et ou ses talens et son caractère conciliant lui ont attire l’estime des Espagnols et la reconnaissance de ses concitoyens, dont il a toujours protege le commerce.
M. Albert Gallatin, ci-devant ministre secrétaire des finances, nommé avant l’usurpatian ministre plenipotentaire des Etats-Unis pres S.M. le Roi de France, l’un des commissaires qui ont conclu le traite de Gand, ne tardera pas d’arriver pour continuer ses fonctions, qu’il avait ete obligé de suspendre pendant l’interrègne.
Il ne reste plus le moindre doute que M. Monroe soit élu president des Etats-Unis.
D’après les explications qui ont eu lieu entre le cabinet de Madrid et celui de Washington, la meilleure intelligence règne à present entre l’Espagne et les Etats-Unis.  Il n’est plus question du retour du ministre espagnol en Europe, comme quelques difficultés passagères l’avaient fait présumer.

